UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4057

RAY MICHAEL CARTER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
G. Ross Anderson, Jr., District Judge.
(CR-97-251)

Submitted: July 21, 1998

Decided: August 14, 1998

Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

C. Timothy Sullivan, Greenville, South Carolina, for Appellant.
David Calhoun Stephens, Assistant United States Attorney, Green-
ville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Ray Michael Carter appeals his sentence after his conviction by
jury trial of possession of crack cocaine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1) (1994). Carter's attorney has filed
a brief in accordance with Anders v. California , 386 U.S. 738 (1967),
raising several issues with respect to the computation of Carter's
criminal history category under U.S. Sentencing Guidelines Manual
(1997), but stating that, in his view, there are no meritorious grounds
for appeal. Although he was informed of his right to do so, Carter has
not filed a pro se supplemental brief. We affirm.

Carter's counsel first raises the issue of whether three separate con-
victions, arising out of unrelated conduct, involving different victims,
and occurring in different counties and states, should be treated as
three distinct offenses and thus assessed criminal history points indi-
vidually. We review the legal application of the Sentencing Guide-
lines under a de novo standard of review. See United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Carter contends that,
because he served one ten-year concurrent sentence for all three con-
victions, they should only count as one conviction for purposes of
assessing criminal history points. The district court did not err in
treating these unrelated convictions as three separate offenses, and
thus assessing criminal history points for each. See USSG
§ 4A1.2(a)(2) & cmt. 3 (defining "related" sentences); see also USSG
§ 4A1.1(a), (b).

Carter's counsel next raises the issue of whether a conviction for
which a six-year term of imprisonment was imposed, and for which
the district court assigned three criminal history points under USSG
§ 4A1.1(a), should be assessed only two points because Carter only
served ten months. The district court did not err in assigning this con-
viction three points because "criminal history points are based on the
sentence pronounced, not the length of time actually served." See
USSG § 4A1.2 cmt. 2; see also USSG§§ 4A1.1(a), 4A1.2(b)(1).
Likewise, we find that the district court did not err in assigning one
point for a previous conviction for simple assault and battery. See
USSG §§ 4A1.1(c), 4A1.2(c).

                    2
Finally, Carter's counsel raises the issue of whether the district
court correctly assigned points for a 1996 state conviction which is
currently on appeal. Because Carter was released on bond pending
this appeal, we find that the district court was correct in assigning this
conviction three points under USSG § 4A1.1(a), but that it erred in
assigning an additional point under USSG § 4A1.1(e). See USSG
§ 4A1.2(l) (when execution of prior sentence is stayed pending
appeal, USSG § 4A1.1(a) will apply but § 4A1.1(e) will not). How-
ever, correction of this error reduces Carter's total criminal history
points from twenty-seven to twenty-six, and does not affect Carter's
criminal history category of VI. See USSG Ch. 5, Pt. A.

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Because the record dis-
closes no reversible error, we affirm Carter's sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3